DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species A-F, as set forth in the Office Action dated October 21, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-F is withdrawn. Claims 5-6 and 8-10, directed to nonelected Species B-F, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, filed November 5, 2021, with respect to amended Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1, is directed to a fuel cell comprising, among additional limitations, a separator, wherein
the separator includes a plurality of grooves through which reactant gas flows between the first catalyst layer and the separator, wherein the plurality of grooves is greater than four grooves;
each of the plurality of grooves includes:
a wavy portion wavily extending in a first direction;
a linear portion linearly extending in a second direction intersecting the first direction, and located away from the wavy portion in the first direction; and
a connecting portion connecting the wavy portion and the linear portion, the connecting portions of each of the plurality of grooves respectively includes first and second parts, 
the first and second parts linearly extend from the wavy portion to the linear portion in respective directions that are substantially identical to the first direction or are between the first and second directions, and

The closest piece of prior art is considered to Rock et al. (US PGPub 2004/0209150, cited on the IDS dated 06/18/2020) and further in view of Azuma (JP 2007-005126, see also EPO machine generated English translation provided with the Office Action dated 03/15/2021).
Regarding Claim 1, modified Rock discloses substantially all of the limitations as set forth in the prior Office Action dated September 21, 2021.
Modified Rock further discloses in Fig. 3 of Rock wherein the separator (8 of Rock) includes a plurality of grooves ([0023], [0027] of Rock, see a first and a second groove of the flow field 102 in annotated Fig. 3 provided below, wherein the first and second groove are more than one groove and therefore read on a plurality of grooves) through which reactant gas flows between the first catalyst layer (121a of Azuma) (Fig. 2, [0019] of Azuma) and the separator (8 of Rock) ([0023], [0026]-[0027] of Rock), 
each of the plurality of grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided below) includes: 
a wavy portion (114 of Rock) wavily extending in a first direction ([0027] of Rock);
a linear portion (110 of Rock) linearly extending in a second direction intersecting the first direction ([0027] of Rock), and located away from the wavy portion (114 of Rock) in the first direction ([0027] of Rock); and 
a connecting portion (112 of Rock) connecting the wavy portion (114 of Rock) and the linear portion (110 of Rock) ([0027] of Rock), the connecting portions (112 of Rock) of the first 
and the first and second parts ([0027] of Rock, see annotated Fig. 3 provided below) linearly extend from the wavy portion (114 of Rock) to the linear portion (110 of Rock) in respective directions that are substantially identical to the first direction ([0027] of Rock, see annotated Fig. 3 provided below), and

    PNG
    media_image1.png
    667
    1190
    media_image1.png
    Greyscale

a maximum length of a longest one of the connecting portions (112 of Rock) of the plurality of grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided below) in the first direction is less than or equal to a wavelength of the wavy portions (114 of Rock) of each of the plurality of grooves ([0023], [0027] of Rock, see a zoomed in version of annotated Fig. 3 provided below, wherein the connecting portion 112 of the second groove is the longest of the first and second grooves and therefore the longest of the plurality of grooves).

    PNG
    media_image2.png
    631
    824
    media_image2.png
    Greyscale

	Modified Rock further discloses wherein the separator (8 of Rock)is specifically configured in order to provide uniform compression of the diffusion media, maximize contact area in order to enable the separator (8 of Rock) to carry compressive loads present in the fuel cell (2 of Rock), and allow adequate coolant flow ([0007] of Rock).
The Examiner notes that in annotated Fig. 3 of Rock provided below the first and second grooves have a connecting portion less than a wavelength of the wavy portions and a third groove and fourth groove have a connecting portion that appears to be about equal to a wavelength of the wavy portions.

    PNG
    media_image3.png
    592
    942
    media_image3.png
    Greyscale

Thus, modified Rock discloses wherein the plurality of grooves is four grooves and consequently does not disclose wherein the plurality of grooves is greater than four grooves.
It would not have been obvious to one of ordinary skill in the art to modify the separator of modified Rock such that the separator includes a plurality of grooves, wherein the plurality of grooves is greater than four grooves, wherein each of the plurality of grooves includes: a wavy portion wavily extending in a first direction; a linear portion linearly extending in a second direction intersecting the first direction, and located away from the wavy portion in the first direction; and a connecting portion connecting the wavy portion and the linear portion, the connecting portions of each of the plurality of grooves respectively includes first and second parts, the first and second parts linearly extend from the wavy portion to the linear portion in respective directions that are substantially identical to the first direction or are between the first and second directions, and a maximum length of a longest one of the connecting portions of the plurality of grooves in the first direction is less than or equal to a wavelength of the wavy portions of each of the plurality of grooves, as called for in the claimed invention, as such a 
The Examiner notes that the instant specification discloses that when a connecting portion of a groove closest to an edge among the connecting portions is the longest, the groove extends to a vicinity of a corner portion of a catalyst layer, and a part of the anode gas flowing through the groove is supplied to the corner portion of the corner portion of the catalyst layer. This suppresses the anode gas from being hardly supplied to a part of the catalyst layer, which suppresses the deterioration of the power generation performance ([0046]).
Furthermore, the instant specification discloses that when a length of the connecting portion of the groove is the maximum length of the connecting portions in the Y direction, but the maximum L is less than or equal to a wavelength of the wavy portion, that is, each connecting portion is shorter than the wavelength of the wavy portion in the Y direction, a ratio of an area of the wavy portions to an area of a flow path portion in the XY plane is ensured. Such a configuration suppresses a MEGA from being bent over a long range in the Y direction as described above, which suppresses a decrease in strength of a MEA ([0047]).
Thus, it would not have been obvious to one of ordinary skill in the art to modify the separator of modified Rock such that the separator includes a plurality of grooves, wherein the plurality of grooves is greater than four grooves, wherein each of the plurality of grooves 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the plurality of grooves is greater than four grooves” in combination with all of the other claim limitations taken as a whole.
Claims 2-3 and 5-12 are dependent on Claim 1 and therefore are allowable for the reasons set forth above. 
Additional art made of record that is considered to be pertinent to the Applicant’s disclosure include:

However, Asano discloses wherein the wavy portion (26a) and the linear portion (30) both extend in a first direction (Fig. 7) and consequently Asano does not disclose the wavy portion (26a) wavily extending in a first direction and the linear portion (30a) linearly extending in a second direction interesting the first direction, as called for in the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        November 9, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
November 10, 2021